Citation Nr: 1550500	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-13 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to April 1983.  He died in August 1996.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in June 2012, a statement of the case was issued in March 2014, and a substantive appeal was received in April 2014.

The appellant testified at a Board hearing in September 2015; the transcript is of record.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in July 1970 and divorced in or about 1987.  

2.  The appellant did not establish a common law marriage to the Veteran prior to his death.

3.  The Veteran died in August 1996.



CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits have not been met.  38 U.S.C.A. §§ 103, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003); Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  As explained below, the appellant fails to meet the definition of "surviving spouse" for the purpose of legal entitlement to VA death pension or DIC benefits, and the facts as they stand have not been disputed.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.); see also VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004) (the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  As such, no further action is required pursuant to the VCAA.

Criteria & Analysis

VA death pension benefits may be paid to a surviving spouse who was married to the Veteran:  (1) One year or more prior to the Veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) in the case of Vietnam era Veterans, prior to May 8, 1985.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.54(a).

VA death compensation may be paid to a surviving spouse, who, with respect to date of marriage could have qualified as a surviving spouse for death compensation under any law administered by VA in effect on December 31, 1957, or who was married to the Veteran:  (1) Before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the Veteran's death or injury was incurred or aggravated; or (2) one year or more, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.54(b).

VA DIC benefits are payable to a surviving spouse who was married to the Veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the Veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c).

Consequently, status as a surviving spouse of the Veteran is a threshold requirement for DIC, death compensation, and pension benefits. 

The essential facts in this case are not in dispute.  The appellant and the Veteran were married in July 1970.  See 09/06/1985 VBMS entry, Marriage Certificate/License.  Per the appellant, she and the Veteran divorced in 1987.  09/21/2015 VBMS entry, Hearing Testimony at 3.  Likewise, the Certificate of Death reflects that the Veteran was divorced.  As the Veteran and the appellant were not married at the time of the Veteran's death, she fails to meet the definition of surviving spouse as set forth above.  

The Board acknowledges that the State of Texas provides for common law marriage, with such an arrangement being called an informal marriage under state law.  38 U.S.C.A. § 103(c); Tex. Fam. Code Ann. § 2.401(a).  The appellant, however, does not assert a common law marriage after she and the Veteran divorced.  She testified that they did not live together after 1987.  09/21/2015 VBMS entry, Hearing Testimony at 3.  Thus, there is no basis for establishing a common law marriage.  

The appellant argues that she is entitled to VA death benefits on the basis that the Veteran did not support her and their children during the marriage and thereafter.  Id. at 5.  The Board acknowledges that in February 1986, the appellant requested an apportionment of the Veteran's compensation benefits.  02/28/1996 VBMS entry, Third Party Correspondence.  Such apportionment, however, was denied in March 1986 as the Veteran's regular monthly benefit check was not sufficient to apportion and he was not receiving additional benefits for dependents on his award.  03/21/1986 VBMS entry, Notification Letter.  The appellant has also testified that the Veteran had mental health issues and abused her during the marriage and such abuse was the basis for the divorce.  09/21/2015 VBMS entry, Hearing Testimony at 3.  

The appellant essentially presents arguments couched in equity that she should be recognized as the Veteran's surviving spouse for purposes of gaining eligibility to VA benefits because the Veteran failed to support her and their children during his lifetime and that she was abused during the marriage.

The Board acknowledges and is sympathetic to the appellant's assertions that the divorce took place because of the Veteran's mental health issues and abuse.  However, the reason for the divorce is not at issue, nor is any other characteristic of the appellant's valid marriage to the Veteran, except for its termination in divorce.  As cited above, the criteria for recognition as a surviving spouse for purposes of entitlement to DIC requires that an appellant was the spouse of the Veteran at the time of the Veteran's death.  See 38 U.S.C.A. §§ 101(3), 1310; 38 C.F.R. §§ 3.5, 3.50(b).  As for the exception under 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, this only applies if the Veteran and appellant were separated, and not divorced.

The appellant's arguments and the law have been considered in the most favorable light, but for the reasons described above, the status sought as the Veteran's surviving spouse is simply and clearly precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  

In this case, the appellant and the Veteran were no longer married upon his death.  On the basis of the foregoing, the Board must find that she lacks basic eligibility for VA death pension, compensation, and DIC benefits on the basis of her claimed status as the Veteran's surviving spouse.

In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board sympathizes with the appellant, but under the applicable law and regulations, the facts argued in this matter are not relevant.  The law does not provide any relevant exception to in this case.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.


ORDER

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


